At the outset I wish to seize
this opportunity to congratulate Mr. Amara Essy on his
election as the President of the General Assembly at its
forty-ninth session. I am confident that he will guide our
deliberations with wisdom and skill.
Permit me also to rejoice with the people of South
Africa, who have at long last eradicated apartheid and
created a plural society in which all citizens of South
Africa shall live in harmony, freedom and equality,
irrespective of their ethnic, religious or class backgrounds.
Their victory is a victory of good over evil and a tribute to
the concept of unity in diversity, as well as a unique
example of the concerted, unremitting and successful
struggle of humanity against a pernicious assault on human
dignity and nobility.
We are also happy to note that in the Middle East age-
old adversaries have come close enough to resolve some of
the most intractable problems of our time by negotiations
based on understanding and the accommodation of the
interests of all parties. We welcome the agreements
reached between Israel and the Palestine Liberation
Organization (PLO), as well as subsequent agreements
reached between Israel and the Hashemite Kingdom of
Jordan. We hope that this initial move, whose
momentum must be maintained, will augur well for a
comprehensive, permanent and enduring peace in the
region as a whole.
We have now entered a new era of renewed hope.
As the United Nations approaches its golden jubilee, it
has become increasingly evident that the majority of the
nations and peoples of the world believe that the world
Organization is essential and are reposing renewed hope
and confidence in it. In the aftermath of the cold war, we
are witnessing a transition towards a new pattern of
international relations. With the uncertainty of the
historical process that is establishing a new world order,
the United Nations has once again become the eminently
relevant, perhaps even the indispensable, Organization
that its founding fathers wished it to be.
The emerging new international system and the
universality of the membership of the United Nations, as
well as the abundant good will it has garnered, offer it the
unique opportunity not only to establish new guidelines to
address international challenges but to ensure that the
coming new world will be permeated with the values of
collective security, peace, democracy, social justice and
cooperation for mutual benefit. This is also a favourable
time for the United Nations to raise global awareness,
fashion a common world outlook, probe new frontiers and
create new standards, particularly in the realms of
sustainable and equitable global development; conflict
prevention, management and resolution; human and
democratic rights; and social justice.
Those great tasks, my delegation is convinced, will
inevitably require commensurate changes in the structure
and functional modalities of the United Nations system
itself, if it is to cope with the challenges of the new
international order. The institutions and agencies that
reflected the exigencies of the last half-century must be
modified or yield to new ones that mirror not only the
optimism and needs of the present but also the hopes and
aspirations of the future. The international system must
turn — obviously, at a gradual and measured pace —
towards a fairer and more equitable representation of its
constituencies in all the organs of the system, and
especially in the Security Council. This may indeed be
the most opportune time to review structural issues with
new vision and boldness, the ultimate purpose being to
instil and build into the system a dynamism that will
enable it to respond and adjust promptly to changing
global realities.
20
General Assembly 22nd meeting

Furthermore, we feel that the United Nations must
place significant emphasis on the creation of a reliable early
warning system that would enable it to avert disasters and
conflicts. An active, rather than a reactive, role on the part
of the United Nations can go a long way towards reducing,
if not preventing, human suffering and towards mitigating
disasters and conflicts at reduced cost to the international
community.
Secondly, all available evidence on the structure of the
United Nations emphasizes the need to restructure it on the
basis of equilibrium between the forces of centralization
and decentralization. Certain problems, such as the
environment, population and disarmament, may necessitate
coordinated international action and centralized authority.
Others, including the breakdown of political systems and
regional inter-State conflicts may be better and more
correctly understood and solved by regional actors,
institutions and approaches. There is thus an imperative to
set in motion a dynamic arrangement balancing
centralization and decentralization to create the desired
juridical basis for a new world order underpinned by a
political culture of peace, justice, economic well-being and
a healthy environment. Playing such a catalytic role should
be the major preoccupation of the United Nations. Only
such an environment can make the Organization an
effective actor that protects and promotes peace,
development and human rights.
The situation in the Horn of Africa is far from
satisfactory, although it may be improving day by day. I
must perhaps emphasize here that the impoverishment that
stalks the region as a whole is largely man-made and
cannot be attributed to the vicissitudes of nature, as is often
done. Decades of war and civil strife have sapped the
energy, productive capacity and problem-solving
mechanisms of the populations, leaving them easily
susceptible to even minor imbalances in rainfall patterns
and natural calamities.
Hence, international emergency assistance and, even
more, development assistance will remain vital for years to
come in overcoming the consequences of decades of war
and turmoil. We in the Government of Eritrea, along with
our regional partners, realize that reliable and sustainable
economic development will lie in effective regional
cooperation hinging on durable peace and stability. It is in
this spirit that we and our partners are prepared to pool our
resources to secure regional peace through mechanisms of
close consultation and coordination for conflict prevention
and resolution, and by broadening areas of economic
interaction and cooperation.
It is against this backdrop, and within the framework
of a regional approach, that we have attempted to address
the quest for collective security in our region. In Somalia
the countries of the region, under the chairmanship of
President Melles Zenawi of Ethiopia, have done much to
restore normalcy to the country by bringing the warring
factions to the negotiating table. This regional effort has
complemented and acted as a vital linkage to international
intervention at a number of crucial junctures.
In this connection, we believe that this is an
auspicious moment for the United Nations to decide to
focus in the period ahead only on the provision of
assistance for the rehabilitation and reconstruction of the
devastated country of Somalia. The opinion advanced by
some in the last few days that the extension of the
mandate of the United Nations Operation in Somalia
(UNOSOM) is vital for and will enhance political
reconciliation is, we are convinced, seriously flawed.
Indeed, all evidence from the country indicates that such
action is likely to complicate or delay the process. On
the other hand, the Inter-Governmental Authority on
Drought and Development (IGADD) should take upon
itself, and be encouraged to continue, the political
reconciliation it has facilitated in the past.
In the Sudan, the countries of the region have
applied the same regional approach and have proposed
different frameworks of conflict resolution to facilitate a
comprehensive political settlement that takes into account
the best interests and welfare of both sides. Here, too,
the international community should encourage and support
the regional efforts undertaken under the auspices of
IGADD.
Some of the major problems that have existed for
many years are still with us and, indeed, there are now
new ones. Thus, the crisis in the former Yugoslavia does
not appear to be any nearer to solution. The events in
Rwanda are a tragic reminder of human folly and have
etched an indelible mark on the collective conscience of
humanity. These events no doubt reinforce the necessity
for preventive measures and perhaps the need to make a
fresh assessment of the conventional limitations of the
United Nations in peace-keeping.
